Exhibit 10.1
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
by and between
 
ACACIA AUTOMOTIVE, INC.
(the “SELLER”)
 
and
 
SOUTHERN VEHICLE AUCTIONS, INC.
(the “BUYER”)
 
 
 
 
June 28, 2012
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
                                                                                                                                   
 
BACKGROUND INFORMATION
1
PROVISIONS
2
1.
Definitions.
2
2.
Basic Transaction.
3
 
a.
Purchase and Sale of Assets.
3
 
b.
Excluded Assets.
3
 
c.
Method of Conveyance.
4
 
d.
Purchase Price.
4
 
e.
The Closing.
6
 
f.
Allocation.
6
 
g.
Liabilities.
6
 
h.
Seller's Continuing Access to Data
6
3.
 
Representations and Warranties of the Seller.
7
 
a.
Organization, Qualification and Corporate Power.
7
 
b.
Authorization of Transaction.
7
 
c.
Noncontravention.
7
 
d.
Title to Assets; Condition.
7
 
e.
Seller's Notices, Disclaimers, Disclosures
8
       
4.
Representations and Warranties of the Buyer.
9
 
a.
Organization of the Buyer.
10
 
b.
Authorization of Transaction.
10
 
c.
Non-contravention.
10
5.
Pre-Closing Covenants.
11
 
a.
General.
11
 
b.
Due Diligence.
11
 
c.
Employees.
11
 
d.
Leases
12
 
e.
Non-Competition Agreement.
12
 
f.
Impositions.
13
6.
Post-Closing Covenants.
13

 
 
 

--------------------------------------------------------------------------------

 
 
7.
Closing Covenants.
14
 
a.
Buyer Covenants.
14
 
b.
Seller Covenants.
14
8.
Conditions to Obligation to Close.
15
 
a.
Conditions to Obligation of the Buyer.
15
 
b.
Conditions to Obligation of the Seller.
15
9.
Remedies for Breaches of this Agreement.
16
 
a.
Survival of Representations and Warranties.
16
 
b.
Indemnification Provisions for Benefit of the Buyer.
16
 
c.
Indemnification Provisions for Benefit of the Seller.
16
 
d.
Claims; Assumption of Defense.
17
 
e.
Other Indemnification Provisions.
17
10.
Termination.
17
 
a.
Termination of Agreement.
17
 
b.
Effect of Termination.
19
11.
Miscellaneous.
19
 
a.
Entire Agreement.
19
 
b.
Assignment.
19
 
c.
Applicable Law; Venue.
19
 
d.
Waiver.
19
 
e.
Captions.
19
 
f.
Counterparts.
20
 
g.
Further Acts.
20
 
h.
Third Party Beneficiaries.
20
 
i.
Severability.
20
 
j.
Confidentiality.
20
 
k.
Notices.
20

 
Exhibits
 
Exhibit A
-
Definitions
Exhibit B
-
Form of Bill of Sale
Exhibit C
-
Excluded Assets
Exhibit D
-
Capital Leases and Associated Assets Retained by Seller
Exhibit E
-
Leases Related to Business Premises
Exhibit F
-
Form of Non-Competition Agreement
Exhibit G
-
Form of Loan Documents
Exhibit H
-
Form of Novation Agreement and GSA Indemnification Agreement
Exhibit I
-
Form of License Transfer Documents

 
 
 

--------------------------------------------------------------------------------

 

 
Disclosure Schedules


Exhibit J
-
Section 2(a) - Assets
 
Exhibit K
-
Section 2(f) - Purchase Price Allocation
 
Exhibit L
-
Section 3(d) - Security Interests
 
Exhibit M
-
Schedule of Issues
 
Exhibit N
-
Schedule of Liabilities to be Assumed by Buyer
 
Exhibit O
-
Schedule of Contracts and Agreements
 

 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


 
THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into on June
28, 2012 (the “Effective Date”), by and between Acacia Automotive, Inc., a Texas
corporation (the "Seller"), and Southern Vehicle Auctions, Inc. (the
"Buyer").  This Agreement supersedes and renders null and void all previous
agreements, including but not limited to the Asset Purchase Agreement of
November 23, 2011, Asset Purchase Agreement of November 30, 2011, First
Amendment to Asset Purchase Agreement dated January 31, 2012, restated Asset
Purchase Agreement of April 25, 2012, as well as any and all other agreements
associated therewith as by and between the Seller and any other entities,
including but not limited to Daniel C. Dorsey, Sr., Daniel C. Dorsey, Jr., and
Bruce D. Hager (individually, jointly, and collectively the “Previous Purchaser
Group”).  The Buyer and the Seller are referred to collectively herein as the
"Parties," and individually as a "Party."
 
BACKGROUND INFORMATION
 
 
A.           The Seller owns the various assets relating to the operation of an
automobile auction business operated from a facility located at and in the
vicinity of 1200 East Buena Vista Avenue, North Augusta, South Carolina 29841
(the "Premises") known as “Acacia Augusta Vehicle Auction, Inc.” and sometimes
utilizing the trade name “Augusta Auto Auction”, including the business related
thereto (the “Business”) and the business operations associated therewith (the
“Business Operations”), all of the certain assets to be sold and conveyed
hereby, including the Business and the Business Operations, collectively
referred to as the "Assets".
 
B.           The Seller desires to sell certain of those Assets, including the
Business and the Business Operations related thereto, to the Buyer.
 
C.           Buyer and Seller previously contemplated agreements in which Buyer
or Previous Purchaser Group would pay the costs of certain benefits for Seller
in addition to the terms and conditions of any asset purchase agreement, but
which agreements are now abandoned and discontinued except as expressly set
forth elsewhere in this Agreement or related agreements of even date
herewith.  Those previously contemplated but now abandoned benefits included
agreements for Buyer or Previous Purchaser Group to:
 
(i)           Pay the costs of certain capital leases, the use, fruits, and
benefits of which were to inure to the benefit of Seller;
 
(ii)           Pay certain personnel costs for up to two (2) years for
accounting, Information Technology, and the costs of other services including
consulting agreement costs and otherwise, including the associated costs for
taxes and personnel benefits associated therewith;
 
(iii)           Pay certain costs for insurance and licensing for Seller;
 
(iv)           Pay certain other costs and provide certain other good and
valuable considerations.
 
 
1

--------------------------------------------------------------------------------

 
 
D.           This Agreement contemplates a transaction in which the Buyer will
purchase from the Seller, and the Seller will sell to the Buyer, those certain
assets on the terms and conditions contained herein.
 
E.           Buyer and Seller have been made privy to certain updated
information that prompts this revision of the original Purchase Agreement
including but not limited to:
 
(i)           Previous Purchaser Group has now created a corporate entity in
South Carolina named Southern Vehicle Auctions, Inc. (“SVAI”) for the purpose of
having SVAI enter into this Agreement as Buyer for the purpose of receiving the
assets transferred hereby and operating the Business;
 
(ii)           Pursuant to the terms accompanying certain lending agreements by
and between Buyer, Daniel C. Dorsey, Sr. (“Dorsey, Sr.”), Daniel C. Dorsey, Jr.
(“Dorsey, Jr.), Bank of America NA (hereinafter “BofA”) as the principal lender
to Buyers in the contemplated transaction, and the United States Small Business
Administration (the “SBA”) as principal guarantor of portions of the BofA loan
contemplated in this transaction, Buyer now finds it prudent to obtain a loan
from Seller in partial payment of the Purchase Price for the certain assets and
the Business Operations contemplated to be transferred hereby.
 
F.           Buyer now survives as the sole Buyer in this Agreement that
supersedes all previous agreements.
 
As such, the parties to the Agreement find it in their best interests to hereby
properly restate the complete revised terms and conditions relating to the
purchase of the Assets and payment of the purchase price, and to create the
additional supporting loan documentation and other associated documentation to
properly document the terms and conditions of this Agreement and the
transactions contemplated hereby, all of which supersedes any previous
agreements, amendments, or versions thereof.
 
PROVISIONS
 
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:
 
1.  
Definitions.

 
Certain terms used in this Agreement shall have the meanings set forth in
Exhibit A.  For ease of identification only, such terms are identified by
initial capitals; provided, however, the inadvertent absence of such identifying
characteristic shall be ignored in the construction of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.  
Basic Transaction.

 
a.  
Purchase and Sale of Assets.

 
On and subject to the terms and conditions of this Agreement, at the Closing,
the Seller shall sell, convey, assign, transfer, and deliver to Buyer, and the
Buyer shall purchase, acquire, and accept delivery of all right, title, and
interest in and to the following, which comprise the Assets, including the
Business and the Business Operations:
 
(i)  
Those items of personal property set forth in Exhibit J as Section 2(a) of the
Disclosure Schedule (less normal wear and tear and depletion through Closing and
notwithstanding that certain of the assets or portions of groups of assets have
previously been assigned to the Seller with Buyer’s knowledge and are excluded
from the Assets to be transferred hereby) as of the Effective Date;

 
(ii)  
Seller's interest in the name "Augusta Auto Auction, Inc." (the "Trade Name")
including the reservation of that Trade Name in South Carolina and Georgia, and
“Hilltop Auto Auction”, insofar as Seller acquired or may be entitled to any
rights to that Trade Name as a result of its 2007 acquisition of the Business
and insofar as it may have any authority to transfer same to Buyer;

 
 
(iii)  
A true and accurate copy of all relevant data and operating history of the
Business (the "Data") required for proper operation of the Business; provided,
however, that the auction operating program developed by Auction Software, Inc.
and licensed by ASI to Seller shall not be included in the Assets.  Seller shall
retain the original copies of the data and operating history of the Business
such as required for its full reporting status with the United States Securities
and Exchange Commission and otherwise, but shall provide a full copy of said
operating data of the Business to Buyers for Buyer’s proper and confidential use
thereof in the normal course of business; and

 
(iii)  
To the extent assignable, Seller's license to operate the Business Operations as
an auto auction (the "License").  Seller makes no representation as to the
assignability, if any, of any License.  Licenses to be assigned shall be listed
at Closing in Exhibit I.

 
b.  
Excluded Assets.

 
The assets to be acquired by the Buyer from the Seller shall include only the
assets described in Section 2(a) above and shall exclude all other assets of the
Seller, including, without limitation, those listed in Exhibit C (the “Excluded
Assets”) and also exclude Seller's cash; cash equivalents; deposits; prepaid
accounts or balances; accounts and notes receivable from clients and/or the
parent and subsidiary corporations of Seller; securities; loans and exchanges
and loans receivable; amounts due to/from Seller and its Business; any assets,
books, records or data not used in the Business; any of Seller's leasehold
improvements as would inure to the benefit of landlord in the normal course; any
other tangible personal property not listed in Exhibit J.
 
 
3

--------------------------------------------------------------------------------

 
 
Seller shall retain the exclusive right, title, and interest in all the assets
related to those certain Leases identified in Exhibit D (“Capital Leases
Retained by Seller”).  Seller shall continue its obligations related to the said
Leases, and the parties stipulate and agree that none of the assets associated
with any of those Leases are to be transferred to or inure to the benefit of
Buyer. Buyer waives any right, title or interest in all or any part of the said
leased assets described in Exhibit D.
 
c.  
Method of Conveyance.

 
The sale, conveyance, assignment, transfer, and delivery by the Seller of the
Assets to the Buyer in accordance with Section 2(a) shall be effected at the
Closing by the Seller's execution and delivery to the Buyer of a Bill of Sale
and Assignment of Intangible Assets in the form of Exhibit B (the "Bill of
Sale").  The Assets to be conveyed at Closing shall be substantially as listed
in Exhibit J (“Assets”) in accordance with Section 2(a) hereof as on the
Effective Date of this Agreement, less normal wear and tear and depletion
through Closing.  The assignment of the License, to the extent assignable and to
the extent not accomplished by the execution and delivery of the Bill of Sale,
shall be accomplished by the execution at or following Closing of any reasonable
necessary consent or assignment documents.  The assignment of Seller's interest
in the Trade Name, to the extent not accomplished by the execution and delivery
of the Bill of Sale, shall be accomplished by the execution at or following
Closing of any reasonable necessary consent or assignment documents.
 
d.  
Purchase Price.

 
The Buyer shall pay to the Seller One Million Four Hundred Fifty Thousand
Dollars ($1,450,000.00) (the "Purchase Price"), payable as follows:
 
(i)  
One Hundred Fifty Thousand Dollars ($150,000.00) with execution of this
Agreement (the “Initial Payment”), the receipt and sufficiency of which is
hereby acknowledged as being unencumbered and fully paid by Buyer and received
by Seller in the form of four (4) Cashier’s checks as follows:

 
I.  
Cashiers check #5004154457 dated November 23, 2011, in the amount of $50,000.00
drawn on Branch Bank & Trust, Weston, Florida

 
II.  
Cashier’s check #4719329 dated November 23, 2011, in the amount of $50,000.00,
drawn on First Citizens Bank and Trust Company of Augusta, Georgia;

 
 
4

--------------------------------------------------------------------------------

 
 
III.  
Cashier’s check #268439 dated November 23, 2011, in the amount of $20,000.00,
drawn on Security Federal Bank of Aiken, South Carolina;

 
IV.  
Cashier’s check #4719454 dated December 6, 2011, in the amount of $30,000.00,
drawn on First Citizens Bank and Trust Company, Augusta, Georgia.

 
Buyer and Seller acknowledge that the Initial Payment was paid by or on behalf
of Buyer, received by Seller, and deposited to the order and benefit of Seller
for Seller’s accounts on February 28, 2012, in contemplation of the Agreement.
 
(ii)  
A Promissory Note (the “Loan Note”) and a Loan Agreement (the “Loan Agreement”)
made from the Buyer to the Seller in the amount of Two Hundred Twelve Thousand
Five Hundred Dollars ($212,500.00).  A Security Agreement (the “Security
Agreement”) shall accompany the Loan Note and the Loan Agreement, which together
comprise the loan documents (the “Loan Documents”), the forms of which are
attached hereto and made a part hereof in Exhibit G, to be executed at Closing.

 
The Loan Documents shall provide for no more favorable terms to Seller than are
provided to Buyer by BofA/SBA on the principal financing of the transaction
proposed hereby. Principal and interest installments due under the Loan Note and
Loan Agreement from Buyer to Seller shall not commence until the first day of
the twenty-fifth (25th) month following the Closing of this Agreement.
 
 
Neither the Purchase Price nor Buyer’s obligations to pay the Purchase Price and
all amounts due under this Agreement to Seller, including but not limited to
amounts due under the Loan Documents, shall in any way be modified, reduced, or
abridged as the result of any separate employment, consulting, or other contract
or agreement initiated in the normal course of business from time to time for
services related to sales, accounting, or otherwise by and between the parties
or their respective employees or agents.  Notwithstanding the foregoing, any
amounts due from Seller to Buyer for services may be withheld by Seller until
all amounts due and payable by Buyer under the Loan Documents are fully paid, or
Seller may, at its sole option, issue credits to Buyer against any amounts due
on the Loan Note and Loan Agreement in lieu of Seller’s cash payment for any
such services.

 
 
5

--------------------------------------------------------------------------------

 
 
(iii)  
The remaining unpaid balance of the Purchase Price in the amount of One Million
Eighty-Seven Thousand Five Hundred Dollars ($1,087,500.00) (the “Unpaid
Balance”), shall be payable directly to Seller in cash or wire transfer of
immediately available funds from the proceeds of that certain business loan
obtained by Buyer from BofA/SBA.

 
e.  
The Closing.

 
Subject to Section 10, the closing of the transactions provided for in this
Agreement (the "Closing") shall occur on or before August 20, 2012, or such
earlier date as may be agreed to by the Parties and shall take place at such
location as is agreed upon by the Parties.  The Closing shall be deemed
effective for all purposes as of the date agreed upon by the Parties and set
forth in the Bill of Sale, the form of which is attached hereto as Exhibit B
hereof (the “Effective Date”).
 
f.  
Allocation.

 
The Parties agree that Buyer shall determine the allocation of the Purchase
Price (and all other capitalizable costs) among the Assets, the Trade Name and
the License for all purposes (including financial accounting and tax purposes)
as it deems proper and in accordance with the allocation schedule attached
hereto in Exhibit K as Schedule 2(f) of the Disclosure Schedule.
 
g.  
Liabilities

 
Seller has paid or will pay or fully provide for all federal and state income
and other taxes which relate to the conduct of its business through the date of
Closing. There is no pending tax claim or dispute on taxes which might result in
a lien against Seller’s Assets.
 
The parties hereby waive Seller’s compliance with the provisions of any
applicable bulk sales laws. Seller shall hold a sufficient amount in trust to
pay all its creditors as and when their claims come due, and hold and save Buyer
harmless against any loss, damage or expense, including reasonable attorneys’
fees and court costs, incurred by Buyer as a result of or attributable to the
parties’ failure to comply with such provisions.
 
All of Seller’s liabilities or obligations which are either not expressly
disclosed or not expressly assumed by Buyer herein or as set forth in Exhibit N
(the “Schedule of Liabilities to be Assumed by Buyer”) shall remain the Seller’s
responsibility.
 
h.  
Seller’s Continuing Access to Data.

 
Buyer shall provide to Seller at all times following the Closing and for one
full calendar year thereafter complete and unhindered access to Seller’s data
and related information, being all data of the Business and the Business
Operations from the inception up to and including the date of the last
transactions of Seller in the winding down of Seller’s Business and Business
Operations and information associated therewith.  This shall be construed to
include all data and information in the ASI system and program as well as all
data and information in the QuickBooks system and program.  Buyer shall provide
continuing and unfettered physical and electronic on-site access to the same
data and information located within the ASI server and program and the
QuickBooks server and program at all reasonable times during normal business
hours and upon reasonable notification of Seller’s intent to travel to the
business location for that purpose, and Buyer shall additionally provide
unfettered and unlimited electronic access to Seller’s data and information at
all times via virtual private networking (“VPN”) in the same or similar manner
as Seller currently accesses that information and data, or through such other
media as Seller may elect to utilize for that purpose.  Buyer shall provide
Seller with one login and one associated password granting full access to all
aspects of the programs, information, and data associated and included
therewith.
 
 
6

--------------------------------------------------------------------------------

 
 
3.  
Representations and Warranties of the Seller.

 
The Seller represents and warrants to the Buyer that the statements contained in
this Section 3 are correct and complete as of the Effective Date, except as set
forth in the disclosure schedules delivered by the Seller to the Buyer on the
date hereof and as may be updated as of the Closing (the "Disclosure
Schedules").  The Seller will give prompt written notice to the Buyer of any
development causing a breach of any of the representations and warranties in
Section 3.  This Agreement shall be, when duly executed and delivered, a legal
and binding obligation of Seller, enforceable in accordance with its terms.
 
a.  
Organization, Qualification and Corporate Power.

 
The Seller is a corporation duly organized, validly existing, and in full force
and effect under the laws of the State of Texas.  The Seller has full entity
power and authority necessary to own the Assets.  The Seller is not in default
under or in violation of any provision of its Articles of Incorporation, as
amended.
 
b.  
Authorization of Transaction.

 
The Seller has full power and authority (including full entity power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder upon approval of its shareholders in a Special Meeting or other action
of shareholders in compliance with Seller’s Articles of Incorporation.  Without
limiting the generality of the foregoing, the Board of Directors of the Seller
has duly authorized the execution, delivery, and performance of this Agreement
by the Seller in anticipation of that shareholder approval.  This Agreement will
then constitute the valid and legally binding obligation of the Seller,
enforceable in accordance with its terms and conditions.
 
c.  
Noncontravention.

 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will, upon appropriate shareholder
approval, violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Seller is subject or any provision of
its Articles of Incorporation, as amended.
 
 
7

--------------------------------------------------------------------------------

 
 
d.  
Title to Assets; Condition.

 
The Seller has good and transferable title to and unrestricted possession of,
the Assets, free and clear of all Security Interests, except for the Security
Interests listed in Exhibit L (“Security Interests”) of the Disclosure Schedule,
which Security Interests shall be released at Closing.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE ASSETS ARE BEING TRANSFERRED TO THE BUYER "AS-IS"
IN THEIR ENTIRETY. SELLER MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR THAT THE ASSETS SOLD HEREUNDER DO NOT INFRINGE UPON ANY
INTELLECTUAL PROPERTY RIGHTS HELD BY THIRD PARTIES.  SELLER FURTHER MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO THE CONDITION OR SUITABILITY FOR ANY
PARTICULAR PURPOSE OF THE LEASED PREMISES, INCLUDING ANY APPURTENANCES THERETO,
OF THE BUSINESS OPERATIONS, OR ANY PORTIONS THEREOF FOR USE OF BUYER.
 
e.  
Seller’s Notices, Disclaimers, Disclosures

 
 NOT AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY ANY SECURITY


THIS AGREEMENT AND ANY RELATED BUSINESS PLAN, PROPOSAL, EXECUTIVE SUMMARY OR
OTHER RELATED INFORMATION IS NOT A PART OF ANY PRIVATE PLACEMENT MEMORANDUM AND
DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY ANY
SECURITY.  ANY OFFER IS MADE ONLY BY THE PRIVATE PLACEMENT MEMORANDUM.  ANY
INFORMATION OR STATEMENTS RELATED TO CONSIDERATION TO ENTER INTO THIS OR ANY
OTHER AGREEMENT IS PROVIDED FOR CONVENIENCE AND REFERENCE ONLY.  SHOULD ANY
CONFLICT ARISE WITH THE INFORMATION CONTAINED IN THIS AGREEMENT OR OTHER RELATED
INFORMATION AND THE INFORMATION CONTAINED IN ANY PRIVATE PLACEMENT MEMORANDUM OF
THE SELLER’S COMPANY, THE OFFEREE MUST RELY SOLELY UPON THE STATEMENTS AND FACTS
CONTAINED IN THE MEMORANDUM IN MAKING ANY DECISIONS.


SAFE HARBOR STATEMENT


Certain statements included in these materials and/or other reference materials
related to the information upon which Buyer or its agents may have relied in
making a decision to enter into this Agreement and related agreements, including
but not limited to any references or statements incorporated therein by
reference, includes forward-looking statements within the meaning of the Private
Securities Litigation Reform Act of 1995. Such statements, including information
and statements regarding anticipated financial results, potential success of
anticipated acquisitions, business combinations or operations, product marketing
and potential market opportunities are subject to certain risks, trends, and
uncertainties that could cause actual results to differ materially from those
projected, expressed or implied by such forward-looking statements.  This
Agreement, including any business proposals and any related presentations may
include certain past and future performance results and projections based upon
actual but unaudited financial information. Reliance upon this past performance
information provides no assurance that future performance will not differ
materially from the historical results or operating projections shown. The
statements are based on assumptions about important factors, including general
business conditions; market trends; competition; weather; vehicle production;
trends in new and used vehicle sales and sales of other diverse offerings;
business development activities, including acquisitions; economic conditions,
including exchange rate and interest rate fluctuations; litigation developments
and other risk factors. Many of these risk factors are outside of the Seller’s
control, and as such, they involve risks which are not currently known to the
Seller that could cause actual results to differ materially from forecasted
results. The forward-looking statements in any documents provided to Buyer and
those attached to, associated with, or related thereto are made as of the date
of publication hereof, and the Company does not undertake to update its
forward-looking statements.
 
 
8

--------------------------------------------------------------------------------

 
 
NO LEGAL OR FINANCIAL ADVICE BEING GIVEN


Acacia Automotive, Inc. and/or its officers or directors (the "Seller") has
effected certain legal and financial research at its own expense in an attempt
to facilitate certain understandings that are or appear to be relevant to any
transaction proposed or effectuated hereby. The understandings gained by Seller
as a result of these investigations may be reflected in portions of this
Agreement and/or any information provided to Buyer, including but not limited to
any proposals relative to this Agreement (the “Information”), but are not
intended to be relied upon by Buyer as accurate or to take the place of proper
legal, financial, and other professional advice ("Advice").  The Buyer in this
transaction is advised to seek his own Advice and to satisfy itself as to any
considerations contained in this Agreement or the related Information.


Seller takes no responsibility for legal, accounting, or other advice upon which
the Buyer may rely to determine the suitability of this transaction for its own
benefit, and Buyer holds Seller harmless in all regards.
 
4.  
Representations and Warranties of the Buyer.

 
Buyer represents and warrants to the Seller that the statements contained in
this Section 4 are correct and complete as of the Effective Date and will be
correct and complete as of the Closing (as though the Closing were substituted
for the date of this Agreement throughout this Section 4).
 
Buyer has formed its own opinion as to the value of Seller’s Assets being
purchased hereunder. The parties agree that Seller’s warranties include only the
express written warranties that are contained in this Agreement. Any other
express warranties, oral or written, not contained in this Agreement are of no
force and effect. Seller hereby disclaims all warranties, implied or expressed,
including without limitation, implied warranties of merchantability and of
fitness for special or ordinary uses or purposes. The parties acknowledge that
Buyer has inspected the Leased Premises and all other Assets to the full extent
of Buyer’s desire, and Seller has given Buyer ample opportunity to conduct such
inspections. Seller’s Assets being purchased hereunder, except as expressly
warranted or represented herein, are purchased “As Is” and “With All
Faults.”  Buyer recognizes that the success of the business in which Seller’s
Assets will be utilized is dependent upon Buyer’s skill and ability as an
operator of an automobile auction.
 
 
9

--------------------------------------------------------------------------------

 
 
Buyer acknowledges the notices, disclaimers, and disclosures set forth by Seller
in Section 3(d) and 3(e) of this Agreement.
 
This Agreement shall be, when duly executed and delivered, a legal and binding
obligation of Buyer, enforceable in accordance with its terms.
 
a.  
Organization of the Buyer.

 
The Buyer consists of a corporation that is duly organized and validly existing
and in good standing under the laws of the State of South Carolina, organized to
take possession of and title to the certain Assets and Business to be conveyed
and transferred from Seller hereby and to enter into the various loan agreements
with Seller.
 
b.  
Authorization of Transaction.  Authority to Act.

 
The Buyer represents and warrants that it has full power and authority
(including full organizational power and authority if applicable) to execute and
deliver this Agreement and the various loan agreements and to perform its
obligations hereunder.  This Agreement constitutes the valid and legally binding
obligations of the Buyer, enforceable in accordance with its terms and
conditions. The execution, delivery, and performance of this Agreement and all
other agreements contemplated hereby have been duly authorized by the Buyer.
 
The Buyer further represents and warrants that it has the full right, title,
interest, and authority to assign all previous capital payments, expressly
including the Initial Payment, to Seller as set forth above in Section 2(d)(i),
and Buyer now and forever fully releases and holds harmless Seller from any
liability or claims of liability that may arise from Buyer’s removal of the
Previous Purchaser Group as a participant in any and all previous, current, or
future agreements or transactions, the assignment of capital payments hereunder,
and otherwise.  Buyer states it has the authority to, and hereby does, waive any
current or future responsibility or obligation of Seller to further verify the
authenticity of Buyer’s claim of Previous Purchaser Group’s withdrawal from this
or any other agreement, and expressly authorizes Seller to carry on with the
execution of this Agreement and any additional agreements as may be required to
give effect to the transactions contemplated hereby.
 
c.  
Non-contravention.

 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which the Buyer
is subject or any provision of any Certificate of Incorporation or Operating
Agreement, as amended, as may be applicable.  The Buyer does not need to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
5.  
Pre-Closing Covenants.

 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:
 
a.  
General.

 
Each of the Parties will use commercially reasonable efforts to take all actions
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 8).
 
b.  
Due Diligence.

 
Immediately following execution of this Agreement and continuing through
Closing, the Seller will allow the Buyer access, upon reasonable notice to the
Seller, during normal business hours, to the Premises and the facilities located
thereon in order that the Buyer may have a full opportunity to conduct a
reasonable investigation of such Premises and facilities and the business
operating records relevant to this transaction (the “Access”).  The Buyer shall
bear all costs associated with the due diligence process described in this
Section (the "Due Diligence Process").  As part of the Due Diligence Process,
the Buyer shall not contact any of the Business' vendors, suppliers,
distributors, or customers without the prior written consent of the
Seller.  Buyer hereby acknowledges that it has enjoyed full Access for the
purposes of Due Diligence at all reasonable times since the execution of the
first Asset Purchase Agreement by the Parties on November 23, 2011, which
agreement of that date is now expired and is superseded in full by this
Agreement.
 
c.  
Employees.

 
Seller will cooperate with the Buyer in its efforts to hire employees of the
Business as of the Closing.  The Buyer shall interview each employee of the
Business, but shall not be obligated to hire any employees.
 
Seller shall be responsible for all severance obligations (including obligations
to provide health or retirement benefits), if any, related to the Seller’s
employees that arise (i) as a result of Seller's actions on or before the
Closing Date or (ii) as a result of the termination of employment in connection
with Closing.
 
Seller has no pension, profit sharing, annuity, savings, 401(k), matching funds
programs, or similar or related retirement plan for any of its employees.
 
Seller does not have any obligation under any collective bargaining agreement or
any other contract with a labor union and is not a party to any executive or
employees’ compensation plan or agreement or compensatory plan or agreement with
any independent contractors, or its employees or agents, including, without
limitation, any pension, retirement, profit sharing, stock purchase, stock
option, bonus, or savings plan.
 
 
11

--------------------------------------------------------------------------------

 
 
To the best of Seller’s knowledge, and except as expressly set forth on Exhibit
M (the “Schedule of Issues”) annexed hereto, no strike, picketing, or similar
action is pending or threatened against Seller by its employees or any labor
union. Seller further represents that to the best of its knowledge and belief,
it is not engaged in any unfair labor practices in connection with the operation
of the business. Seller will not be responsible for any violations arising or
determined subsequent to Closing which have been caused by any act of, or
failure to act by, Buyer. Seller represents that, to its knowledge and belief,
it has not had any solicitation by any labor organization within the preceding
three years.
 
All of Seller’s employment-related liabilities accrued as of the date of
Closing, including Seller’s accrued obligations for vacation, personal time off,
sick pay, retirement benefits, employer portion of taxes, and all other benefits
or obligations unsatisfied as of the date of Closing and due to or on behalf of
any employee of Seller, whether or not continuing forward as an employee of
Buyer, shall be the sole responsibility of Seller, and Buyer assumes no
responsibility therefor.  Seller shall pay or allow as a credit to Buyer any
such benefits accrued to its employees at Closing.
 
d.  
Leases.

 
At Closing, Seller shall abandon any interest it holds in any real estate and/or
building leases pertaining to the Premises of the Business in Exhibit E (“Leases
related to Business Premises”) in favor of Buyer.
 
Seller shall keep and retain the right, title, and interest to certain capital
leases and the assets related thereto, and shall similarly retain the
obligations and the benefits related to those leases, all of which are as
specified in Exhibit D of this Agreement, which leases shall remain in force and
effect as Seller sees fit. The entire right, title, and interest in all
inventories, capital equipment, software, vehicles, and any other items that are
the subject of the said leases in Exhibit D shall be retained by Seller at
Closing, and Buyer specifically waives any right, title, or interest in any of
the assets associated therewith.
 
Buyer shall indemnify Seller as an obligor/lessee on any other leases or
contracts relevant to the day to day operation of the business such as battery
boosters, security fencing, uniform or carpet rentals, hand towel machines, or
otherwise. Buyer agrees to continue forward under the terms and conditions of
those leases and/or agreements, and agrees to assume the obligations for and
payments thereof effective with Closing and beyond such as to protect Seller
from any further liabilities or potential liabilities as a result of continuing
obligations thereunder.  Seller has no existing contracts, agreements, or
commitments extending beyond the execution date hereof except as shown on
Exhibit O (the “Schedule of Contracts and Agreements”) annexed to this
Agreement. True and complete copies of all written contracts and leases are
listed therein and have been delivered to or made available to Buyer.
 
 
12

--------------------------------------------------------------------------------

 
 
e.  
Non-Competition Agreement.

 
The Buyer and the Seller will enter into a non-competition agreement (the
"Non-Competition Agreement") in the form attached hereto as Exhibit F, which
will prohibit the Seller and any of its employees, officers, directors, agents,
or contractors from, directly or indirectly, engaging in the Business within 125
miles of North Augusta, South Carolina for a period of five (5) years commencing
from the Closing, with only specific exceptions noted therein. In the event
Buyer shall employ or otherwise contract Seller or any of Seller’s agents or
assigns to perform services in Buyer’s business operations, Buyer shall
thereupon release Seller or Seller’s agents from the obligations of any
Non-Competition Agreement during the period of any such employment or contract
to perform services, such that Seller or Seller’s agents or assigns may perform
tasks for Buyer without violating the terms of the Non-Competition
Agreement.  Notwithstanding the foregoing, the separate Non-Competition
Agreement currently binding Buyer Dorsey, Jr., acting as Manager of the Business
for Seller, from operating within a specified vicinity of Seller’s current
Business location as an employee or agent for anyone other than Seller (the
“Dorsey, Jr. Non-Compete”), shall be released by Seller at Closing to the extent
that those limitations and non-compete restrictions on Dorsey, Jr., in
accordance with the terms and conditions of the Dorsey, Jr. Non-Compete, shall
be eliminated.
 
f.  
Impositions

 
All taxes and assessments, general and special, and all other impositions,
ordinary and extraordinary, of every kind and nature whatsoever, which may be
levied, assessed, charged or imposed for periods that extend from prior to
Closing until after the Closing shall be prorated between the Parties as of the
Closing.
 
6.  
Post-Closing Covenants.

 
Within ninety (90) days following the Closing, the Seller shall change its name
to Acacia Augusta Liquidation, Inc. or such other name so as not to utilize
"Augusta Auto Auction" or any confusingly similar name.  Any such change of name
of Seller shall not preclude or abridge Seller’s right to continue to wind up
the affairs of its business in the most efficient and commercially reasonable
manner, including but not limited to collecting and depositing any amounts due
to it or payable by it resulting from transactions prior to Closing and any
accounts receivable or payable as related thereto.  Buyer agrees to assist
Seller in the collection of and accounting for its receivables from vehicle
auction transactions and other transactions occurring prior to Closing,
distribution of payables for auction vehicle transactions occurring prior to
closing, preparation and distribution of titles for vehicles sold in auction
transactions prior to Closing, payments to vendors on behalf of Seller, and
assistance with the general winding up of Seller’s business affairs on a
commercially reasonable basis, all of which shall be done by Buyer without cost
to Seller.  Buyer shall provide regular reports to Seller as to the status of
all Seller’s accounts payable and accounts receivable in these regards, shall
make a best-efforts basis to assist Seller in the prompt and efficient
collection of all Seller’s outstanding receivables related to the auction
Business, and shall regularly and promptly deposit to Seller’s bank accounts all
funds that have been collected for Seller’s accounts.
 
 
13

--------------------------------------------------------------------------------

 
 
Buyer acknowledges that Seller has provided its most current unaudited financial
statements reflecting the financial operations of the prior three (3) years of
the Business as reasonably ascertained by Seller in the normal course, and that
there have been no material change since issuance.  Seller agrees to provide
Buyer with final financial statements through the last full month of its
operations of the Business within 60 days of Closing.  Buyer acknowledges that
Seller has remained available to Buyer at all times to provide any and all
relevant information requested by Buyer in support of the provided financial
statements and other information relative to this transaction, there being no
outstanding questions on the part of Buyer with regard to the said financial or
other information.
 
Seller agrees to assist Buyer in the preparation and execution of any Novation
Agreement or related documents required by the General Services Administration
(GSA) to transfer Sellers contract for services or rights to a contract for
services to Buyer, and Buyer agrees to execute an indemnification agreement (the
“Indemnification Agreement”) in favor of Seller (as transferor of any rights to
operate under Seller’s GSA contract) the forms of which are attached hereto as
Exhibit H hereof
 
7.  
Closing Covenants.

 
a.  
Buyer Covenants.

 
At Closing, the Buyer shall be required to take the following actions:
 
(i)  
deliver the Purchase Price as specified in 2(d) hereof;

 
(ii)  
execute and deliver the Non-Competition Agreement;

 
(iii)  
accept the Bill of Sale;

 
(iv)  
accept the assignment of the Seller's interest in the Trade Name to the extent
not accomplished by the Bill of Sale;

 
(v)  
accept the assignment of the Seller's interest in the License, to the extent
assignable and to the extent not accomplished by the Bill of Sale; and,

 
 
(vi)
accept the assignment of all leases and contracts with the exception of those
listed in Exhibit D as excluded.

 
b.  
Seller Covenants.

 
At Closing, the Seller shall be required to take the following actions:
 
(i)  
accept the delivery of the Purchase Price as specified in 2(d) hereof;

 
(ii)  
execute and deliver the Bill of Sale;

 
 
14

--------------------------------------------------------------------------------

 
 
(iii)  
execute and deliver the Non-Competition Agreement;

 
(iv)  
execute and deliver any reasonable necessary consent or assignment documents
related to the Seller's interest in the Trade Name, to the extent not
accomplished by the execution and delivery of the Bill of Sale; and

 
 
(v)  
execute and deliver any reasonable necessary consent or assignment documents
related to the Seller's interest in the License, to the extent assignable and to
the extent not accomplished by the execution and delivery of the Bill of Sale,
the forms of which are listed in Exhibit I (the “Form of License Transfer
Documents).

 
 
(vi)  
execute and deliver any reasonable necessary consent or assignment documents
related to assignment of leases and contracts with the exception of those listed
in Exhibit D.

 
8.  
Conditions to Obligation to Close.

 
a.  
Conditions to Obligation of the Buyer.

 
The obligation of the Buyer to consummate the transactions to be performed by it
in connection with the Closing is subject to satisfaction of the following
conditions:
 
(i)  
the representations and warranties of Seller set forth in Section 3 shall be
true and correct in all material respects at and as of the Closing;

 
(ii)  
the Seller's covenants set forth in Section 7(b) shall have been performed; and

 
(iii)  
no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (A) prevent consummation of
any of the transactions contemplated by this Agreement; (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation; or (C) materially and adversely affect the right of the Buyer to
own the Assets (and no such injunction, judgment, order, decree, ruling, or
charge shall be in effect).

 
The Buyer may waive any condition specified in this Section 8(a) if it executes
a writing so stating at or prior to the Closing.
 
 
15

--------------------------------------------------------------------------------

 
 
b.  
Conditions to Obligation of the Seller.

 
The obligation of the Seller to consummate the transactions to be performed by
it in connection with the Closing is subject to satisfaction of the following
conditions:
 
(i)  
the representations and warranties of Buyer set forth in Section 4 shall be true
and correct in all material respects at and as of the Closing;

 
(ii)  
the Buyer's covenants set forth in Section 7(a) shall have been performed;

 
(iii)  
no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (A) prevent consummation of
any of the transactions contemplated by this Agreement; or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect).

 
The Seller may waive any condition specified in this Section 8(b) if it executes
a writing so stating at or prior to the Closing.
 
9.  
Remedies for Breaches of this Agreement.

 
a.  
Survival of Representations and Warranties.

 
All of the representations and warranties of the Parties contained in this
Agreement, and the rights to indemnity for any breach thereof, shall survive the
Closing and continue in full force and effect for a period of six (6) months
following Closing, except that any representations and warranties relating to
any monetary obligations due from Buyer to Seller including but not limited to
Initial Payment, the Loan Note, the Unpaid Balance of Purchase Price, or
otherwise shall survive the Closing and continue in full force and effect until
all such obligations are paid in full and extinguished.
 
b.  
Indemnification Provisions for Benefit of the Buyer.

 
The Seller shall indemnify and defend the Buyer and its officers, directors,
shareholders, members, employees, agents and Affiliates (collectively, the
"Buyer Indemnified Parties") against, and hold the Buyer Indemnified Parties
harmless from, any and all Adverse Consequences incurred or suffered by any of
them resulting from: (i) any breach of any representation or warranty of the
Seller in this Agreement; (ii) any breach of any covenant or obligation of the
Seller in this Agreement; and (iii) any third party claims asserted against the
Buyer Indemnified Parties arising out of the ownership of the Assets or the
operation of the Business by the Seller prior to the Effective Date.  Any claim
for indemnification against the Seller shall be brought within six (6) months
following the Closing.
 
 
16

--------------------------------------------------------------------------------

 
 
c.  
Indemnification Provisions for Benefit of the Seller.

 
The Buyer shall indemnify and defend the Seller and its officers, managers,
shareholders, members, employees, agents and Affiliates (collectively, the
"Seller Indemnified Parties") against, and hold the Seller Indemnified Parties
harmless from, any and all Adverse Consequences incurred or suffered by any of
them resulting from: (i) any breach of any representation or warranty made by
the Buyer in this Agreement; (ii) any breach of any covenant or obligation of
the Buyer in this Agreement; and (iii) any third party claims asserted against
the Seller Indemnified Parties arising out of the ownership of the Assets or the
operation of the Business Operations by the Buyer following the Closing.
 
d.  
Claims; Assumption of Defense.

 
As soon as is reasonably practicable after becoming aware of a claim for
indemnification under this Agreement (including a claim or suit by a third
party), the Indemnified Party shall promptly give written notice to the
Indemnifying Party of such claim, which notice shall specify in reasonable
detail the facts relating to the claim.  The Indemnifying Party may, at its own
expense, (i) participate in the defense of any claim, suit, action or proceeding
and (ii) upon notice to the Indemnified Party at any time during the course of
any such claim, suit, action or proceeding, assume the defense thereof,
including selecting counsel for the matter; provided, however, that counsel
selected by the Indemnifying Party is reasonably satisfactory to the Indemnified
Party.  If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party.  Counsel selected by the Indemnifying Party shall have the
lead role in any subsequent litigation.  Whether or not the Indemnifying Party
chooses to assume the defense of any such claim, suit, action or proceeding, all
of the Parties hereto shall cooperate in the defense or prosecution thereof.
 
e.  
Other Indemnification Provisions.

 
The foregoing indemnification provisions are the exclusive remedy for a breach
of any representation, warranty, or covenant contained in this Agreement or
otherwise relating to the transactions contemplated by this Agreement.
 
10.  
Termination.

 
a.  
Termination of Agreement.

 
Certain of the Parties may terminate this Agreement as provided below; however,
execution of this revised and updated Agreement does not constitute or give
basis to termination of the Agreement hereunder, nor does it constitute any
consent by Seller for Buyer to terminate the Agreement hereunder:
 
 
17

--------------------------------------------------------------------------------

 
 
(i)  
the Buyer and the Seller may terminate this Agreement by mutual written consent
at any time prior to the Closing;

 
(ii)  
the Buyer may terminate this Agreement by giving written notice to the Seller at
any time prior to the Closing:  (A) in the event the Seller has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, the Buyer has notified the Seller in writing of the breach,
and the breach has continued without cure for a period of thirty (30) days after
the notice of breach or (B) if the Closing shall not have occurred on or before
August 20, 2012, by reason of the failure of any condition precedent under
Section 8(a) (unless the failure results primarily from the Buyer itself
breaching any of its representations, warranties, or covenants contained in this
Agreement or the Buyer has waived any condition specified in a writing so
stating at or prior to Closing);

 
(iii)  
the Seller may terminate this Agreement by giving written notice to the Buyer at
any time prior to the Closing:  (A) in the event the Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, the Seller has notified the Buyer in writing of the breach,
and the breach has continued without cure for a period of thirty (30) days after
the notice of breach or (B) if the Closing shall not have occurred on or before
August 20, 2012, by reason of the failure of any condition precedent under
Section 8(b) (unless the failure results primarily from the Seller breaching any
of its representations, warranties, or covenants contained in this Agreement, or
the Seller has waived any condition specified in a writing so stating at or
prior to Closing);

 
(iv)  
the Seller may terminate this Agreement if the Buyer or any Affiliate shall (A)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (B) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (C) make a general assignment for the benefit of its creditors or any
one of them, (D) be dissolved or liquidated, (E) become insolvent (as such term
may be defined or interpreted under any applicable statute), (F) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (G) take any
action for the purpose of effecting any of the foregoing; and

 
 
18

--------------------------------------------------------------------------------

 
 
(v)  
the Seller may terminate this Agreement upon the commencement of any proceedings
for the appointment of a receiver, trustee, liquidator or custodian of Buyer
and/or an Affiliate of Buyer of all or a substantial part of the property of the
foregoing, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to Buyer and/or an Affiliate or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within thirty (30) days of
commencement.

 
b.  
Effect of Termination.

 
If any Party terminates this Agreement pursuant to Section 10(a), all rights and
obligations of the Parties shall terminate without any Liability of any Party to
any other Party (except for any Liability of any Party then in breach), the sole
exceptions being Buyer’s obligations to continue to keep confidential all
information it gained as a result of these proceedings.
 
11.  
Miscellaneous.

 
a.  
Entire Agreement.

 
This Agreement, together with the attached Exhibits and the Disclosure
Schedules, constitute the entire understanding of the Parties with respect to
the subject matter hereof and supersedes all prior negotiations, discussions,
undertakings, and agreements between the Parties.  This Agreement may be amended
or modified only by a writing executed by the Parties.
 
b.  
Assignment.

 
This Agreement and any of its rights, interests, and obligations hereunder may
not be assigned or transferred in whole or in part by any Party.  Any purported
assignment without the express written consent of the other Party is void.
 
c.  
Applicable Law; Venue.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of South Carolina as to all matters, including, but not limited to,
matters of validity, construction, effect, and performance.  The Parties hereby
consent to the exclusive jurisdiction of the courts of the State of South
Carolina in Aiken County, and the United States District Court for the District
of South Carolina in the city of Aiken, and waive any contention that any such
court is an improper venue for enforcement of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
d.  
Waiver.

 
Any waiver under this Agreement must be in writing.  Any waiver of a particular
default shall constitute a waiver of such default only and not of any other
default by the non-waiving Party.  Any waiver of a specific right or remedy
under this Agreement shall constitute a waiver of such right or remedy only and
not of any other right or remedy of the waiving Party.
 
e.  
Captions.

 
The subject headings of the various sections of this Agreement are included for
purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.
 
f.  
Counterparts.

 
This Agreement may be executed in one or more counterparts, including by
facsimile, all of which shall be considered one and the same agreement, binding
on all Parties, notwithstanding that all Parties are not signatories to the same
counterpart.
 
g.  
Further Acts.

 
Consistent with the terms and conditions hereof, each Party shall execute and
deliver all instruments, certificates, and other documents and shall perform all
other acts which any other Party may reasonably request in order to carry out
this Agreement and the transactions contemplated hereby.
 
h.  
Third Party Beneficiaries.

 
Nothing herein expressed or implied is intended or shall be construed to confer
upon or give any Person other than the Parties, and their permitted successors
and assigns, any rights or remedies under or by reason of this Agreement.
 
i.  
Severability.

 
The Parties agree that if any part, term, or provision of this Agreement shall
be found illegal and unenforceable by any court of law, the remaining provisions
shall be severable, valid, and enforceable in accordance with their terms.
 
j.  
Confidentiality.

 
Except as otherwise required by law including, without exception, Federal
Securities laws, the Parties agree to keep the existence and content of this
Agreement and the transactions contemplated herein confidential.
 
k.  
Notices.

 
Notice from one Party to another relating to this Agreement shall be deemed
effective if made in writing and delivered to the recipient's address or
facsimile number set forth below by any of the following means:  (i) hand
delivery, (ii) registered or certified mail, postage prepaid, with return
receipt requested, (iii) Fed Ex or like overnight courier service, or
(iv) facsimile or other wire transmission with request for assurance of receipt
in a manner typical with respect to communications of that type.  Notice made in
accordance with this Section shall be deemed delivered on receipt if delivered
by hand or wire transmission, upon receipt of return receipt if mailed by
registered or certified mail, or the next business day after deposit with an
overnight courier service if delivered for next day delivery.  The Parties agree
that electronic mail shall not constitute a permitted form of notice under this
Section.
 
 
20

--------------------------------------------------------------------------------

 
 
(i)  
If to the Seller, addressed to:




 
Acacia Automotive, Inc.
 
2806 SE 29th Street
 
Ocala, Florida 34471
 
Attention: Steven L. Sample, CEO
 
With a copy to:
  Holly Hubenak, Attorney at Law  
.O. Box 12253
 
Spring, TX  77391-2253

 
(ii)  
If to the Buyer, addressed to:
 
Southern Vehicle Auctions, Inc.
1200 E. Buena Vista Avenue
North Augusta, SC  29841
 
 
With copies to:
 
Daniel C. Dorsey, Sr.
142 Amberly Circle
Aiken, SC  29803
 
and
 
Daniel C. Dorsey, Jr.
153 Sierra Drive
Aiken, SC  29803
 

 
Any Party may, from time to time, by written notice to the other Party,
designate a different address, which shall be substituted for the one specified
above for such Party.
 
IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement on
the date first above written.
 


[Signature page follows]




 
21

--------------------------------------------------------------------------------

 










SELLER:                                                                                            
WITNESS AS TO SELLER:


Acacia Automotive, Inc.
   A Texas
corporation                                                                        
__________________________________
Signature
By: /s/ Steven L. Sample                      
       Steven L.
Sample                                                                           __________________________________
Printed Name


Its:  President and
CEO                                                                       __________________________________
City, State, Zip




BUYER:                                                                                             
WITNESS AS TO SVAI:


Southern Vehicle Auctions, Inc. (“SVAI”)
   a South Carolina
corporation                                                          __________________________________
Signature
By: /s/ Daniel C. Dorsey, Jr.                
       Daniel C. Dorsey,
Jr.                                                                      __________________________________
Printed Name


Its:
President                                                                                         __________________________________
City, State, Zip


 

 
Signature Page
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DEFINITIONS


"Acacia Augusta" has the meaning set forth in Section A of Background
Information of the Agreement.
 
"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, Security Interests, obligations, Taxes, liens,
losses, expenses, and fees, including court costs and reasonable attorneys' fees
and expenses.
 
"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by, or under common control with the first Person, or, with regard to
a Person who is an individual, a member of such Person's family, whether by
blood or marriage.  As used in this definition, the term "control" means
(a) with respect to any corporation or other entity having voting shares or the
equivalent and elected directors, managers, or Persons performing similar
functions, the ownership or power to vote more than 50% of shares or the
equivalent having the power to vote in the election of such directors, managers,
or Persons performing similar functions, and (b) with respect to any other
entity, the ability to direct its business and affairs.
 
"Agreement" has the meaning set forth in the preface to the Agreement.
 
“Access” has the meaning set forth in Section 5(b) of the Agreement.
 
"Assets" has the meaning set forth in the Background Information of the
Agreement and in Section 2(a) and Exhibit J of the Agreement.
 
"Bill of Sale" has the meaning set forth in Section 2(c) and Exhibit B of the
Agreement.
 
"Business" has the meaning set forth in the Background Information of the
Agreement.
 
“Business Operations” has the meaning set forth in the Background Information of
the Agreement
 
"Buyer" has the meaning set forth in the preface of the Agreement.
 
"Buyer Indemnified Parties" has the meaning set forth in Section 9(b) of the
Agreement.
 
"Closing" has the meaning set forth in Section 2(e) of the Agreement.
 
"Data" has the meaning set forth in Section 2(a)(iii) of the Agreement.
 
"Disclosure Schedule" has the meaning set forth in Section 3 of the Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Dorsey, Jr.” has the meaning set forth in the Background Information of the
Agreement.
 
“Dorsey, Sr.” has the meaning set forth in the Background Information of the
Agreement.
 
“Dorseys” has the meaning set forth in the Background Information of the
Agreement.
 
"Due Diligence Process" has the meaning set forth in Section 5(b) of the
Agreement.
 
"Effective Date" has the meaning set forth in the preface of the Agreement and
as of the date specified in the Bill of Sale as Exhibit B.
 
“Excluded Assets” has the meaning set forth in Section 2(b) of the Agreement and
in Exhibit C and Exhibit D of the Agreement.
 
"Indemnified Party" means the Person entitled to, or claiming a right to,
indemnification under Section 9 of the Agreement.
 
"Indemnifying Party" means the Person claimed by the Indemnified Person to be
obligated to provide indemnification under Section 9 of the Agreement.
 
"Lease" has the meanings set forth in Section 5(d) of the Agreement.
 
"Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
 
"License" has the meaning set forth in Section 2(a)(iv) of the Agreement.
 
"Loan Documents" has the meaning set forth in Section 2(d)(ii) of the Agreement
 
"Non-Competition Agreement" has the meaning set forth in Section 5(e) of the
Agreement.
 
"Party" and "Parties" have the meanings set forth in the preface of the
Agreement.
 
"Person" means an individual, a proprietorship, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or any other business enterprise
or any governmental entity (or any department, agency or political subdivision
thereof).
 
"Premises" has the meaning set forth in the background information of the
Agreement.
 
"Purchase Price" has the meaning set forth in Section 2(d) of the Agreement.
 
"Security Interests" means any mortgage, pledge, lien, encumbrance, charge,
hypothecation, claim, restriction on use, or other security interest of any
kind, or any rights of others, however evidenced or created (including any
agreement to give any of the foregoing, any
 


 
A-2

--------------------------------------------------------------------------------

 
 
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of any agreement to give any financing statement under
the lien notice records or other similar legislation of any jurisdiction).
 
"Seller" has the meaning set forth in the preface of the Agreement.
 
"Seller Indemnified Parties" has the meaning set forth in Section 9(c) of the
Agreement.
 
"Trade Name" has the meaning set forth in Section 2(a)(ii) of the Agreement.
 


















































 
A-3

--------------------------------------------------------------------------------

 
 


EXHIBIT B


FORM OF BILL OF SALE AND ASSIGNMENT OF INTANGIBLE ASSETS
 


Acacia Automotive, Inc., a Texas corporation (the "Seller"), does hereby sell,
transfer, assign and convey unto Southern Vehicle Auctions, Inc. (the "Buyer"),
the Assets, Seller's interest in the Trade Name and, to the extent assignable,
the License, each as defined in a certain Asset Purchase Agreement entered into
by and between the Buyer and the Seller dated June 28, 2012 (the "Agreement"),
in consideration of payment by the Buyer of the Purchase Price (as defined in
the Agreement), the receipt and sufficiency of which the Seller does hereby
acknowledge.


The terms of the Agreement, including, but not limited to, the Seller's
representations, warranties, covenants, agreements and indemnities relating to
the Assets, are incorporated herein by this reference.


The Seller hereby covenants that the Seller will do such further acts and
execute and deliver all such transfers, assignments, conveyances, powers of
attorney, and assurances reasonably requested by the Buyer, from time to time,
for better conveying and confirming unto the Buyer the entire right, title and
interest of the Seller in the Assets, the License and Seller's interest in the
Trade Name hereby sold, transferred, assigned and conveyed to the Buyer.


It is understood that the Seller, contemporaneously with the execution and
delivery of this Bill of Sale and Assignment of Intangible Assets, may be
further executing other instruments of transfer, the purpose of which is to
supplement, facilitate, or otherwise implement the transfers intended hereby.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Bill of Sale
and Assignment of Intangible Assets this __31st__ day of __July__, 2012, with
the Effective Date of the _1st_ day of __August__, 2012.




SELLER:




ACACIA AUTOMOTIVE, INC.,
  A Texas corporation


By: /s/ Steven L. Sample                
       Steven L. Sample
       Its:  President and CEO
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


EXCLUDED ASSETS


The following assets are specifically excluded from this sale transaction:


1.  Any and all assets not specifically described in Section 2(a) of the
Agreement, and all assets not listed in Exhibit J - Section 2(a) - Assets.


2.  Seller's cash, cash equivalents, deposits, accounts and notes receivable
from trade and otherwise, securities, loans and exchanges and loans receivable,
amounts due to/from Seller, Seller’s subsidiaries, and Seller’s Business.


3.  Any assets, books, records or data not required to be used in the Business.


4.  Any of Seller's leasehold improvements as would inure to the benefit of the
landlord of the premises in the normal course.


5.  Any other tangible personal property listed or not listed that will be
required by Seller in the normal course of the winding down of Seller’s auction
Business.


6.  
All assets that are a part of any capital leases listed in Exhibit D, including
but not limited to:



a.  
Three (3) 2008 Suzuki XL-7 SUV vehicles on leases dated on or about April 23,
2009 and payable to Marple Fleet Leasing; and

b.  
IT equipment, software, supplies, and other items on leases dated on or about
July 31, 2009, August 26, 2010, and August 27, 2010 and payable to VAR
Resources; and,

c.  
IT equipment, software, supplies, and other items on lease dated on or about
December 9, 2008 and payable to IBM Leasing.  This lease was paid out as agreed
prior to the Effective Date.



7.  
Any other items that were leased or purchased for primary use by Seller or for
use other than primary use at its Acacia Augusta Vehicle Auction, Inc. Business,
including but not limited to computer and IT equipment and related firmware and
hardware, licenses, computer programs and software, furniture, equipment,
supplies, etc.



8.  
Any and all trademarks, trade names, service marks, logotypes, and all other
references to the name and marks associated with “Acacia”, “Acacia Automotive”,
“Acacia Augusta” and otherwise, whether registered or not, protected by first
use, or otherwise.



9.  
The QuickBooks Enterprise programs and licenses issued to Acacia Automotive,
Inc. and for principal use by Seller.  Seller shall provide Buyer with use of
two (2) currently paid seat licenses for QuickBooks Enterprise for a period up
to six months after Closing or until the current licenses expire, whichever
occurs first. Seller shall provide to Buyer all data records



Listing generated jointly by Seller (Initials) ______ and Buyer Dorsey, Jr.
(Initials)_______
 
 
C-1

--------------------------------------------------------------------------------

 
 

 


necessary for its normal accounting function as applicable to the auction
Business in QuickBooks Enterprise format.












 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D


SCHEDULE OF CAPITAL LEASES AND ASSOCIATED LEASED ASSETS TO BE RETAINED BY AND
FULLY PAID BY SELLER.  BUYER WAIVES ANY RIGHT, TITLE OR INTEREST IN ANY OF THE
ASSETS ASSOCIATED WITH ANY
LEASE(S) LISTED BELOW




(1) Capital lease dated March 16, 2009, with Supplements dated April 23, 2009,
by and between Acacia Augusta Vehicle Auction, Inc. and Marple Fleet Leasing
representing  three (3) 2008 Suzuki XL-7 SUVs bearing VIN numbers
2S3DB217896120435, 2S3DB217086123515), and 2S3DB217386120432).  All vehicles
represented by these leases shall remain in full possession of Seller, which may
freely move any such vehicle(s) at its own expense after Closing.


(2) Capital lease dated August 26 and August 27, 2010, by and between Acacia
Augusta Vehicle Auction, Inc. and VAR Resources representing IT equipment,
software, related supplies, and other items.  All assets represented by these
leases shall remain in full possession of Seller, which may freely move any such
assets at its own expense after Closing.


(3) Capital lease dated July 31, 2009, by and between Acacia Augusta Vehicle
Auction, Inc. and VAR Resources representing IT equipment, software, related
supplies, and other items.  All assets represented by these leases shall remain
in full possession of Seller, which may freely move any such assets at its own
expense after Closing.


(4) Capital lease dated December 9, 2008, by and between Acacia Augusta Vehicle
Auction, Inc. and IBM Global Finance, IBM Leasing, or other designation of IBM
as lessor representing IT equipment, software, related supplies, and other
items.  All assets represented by these leases shall remain in full possession
of Seller, which may freely move any such assets at its own expense after
Closing.  This lease was paid out as agreed prior to the Effective Date in 2012.






















Buyer hereby acknowledges receipt of copies of all leases relative to Exhibit D.


Buyer:  /s/ Daniel C. Dorsey, Jr.                             
By:  Daniel C. Dorsey, Jr.
 
[See attached Content of Exhibit D to Asset Purchase Agreement.pdf
[ex10-1d_pdf.pdf]]
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Leases Related to the Business Premises


[See attached Content of Exhibit E to Asset Purchase Agreement.pdf
[ex10-1e_pdf.pdf]]
 
 






 
E-1

--------------------------------------------------------------------------------

 



 




















Buyer hereby acknowledges receipt of copies of all leases relative to Exhibit E.


Buyer:  _______________________________________
By:  Daniel C. Dorsey, Jr.




 
E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF NON-COMPETITION AGREEMENT


[see attached Content of Exhibit F to Asset Purchase Agreement.pdf
[ex10-1f_pdf.pdf]]






























 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF LOAN DOCUMENTS


(Attached Content of Exhibit G to Asset Purchase Agreement.pdf
[ex10-1g_pdf.pdf])

 




























 
G-1

--------------------------------------------------------------------------------

 
 
EXHIBIT H


FORM OF NOVATION AGREEMENT AND GSA INDEMNIFICATION AGREEMENT


(Attached)























 
H-1

--------------------------------------------------------------------------------

 
 
[ex10-1h_p01.jpg]
 
 
 
H-2

--------------------------------------------------------------------------------

 
 
[ex10-1h_p02.jpg]
 
 
H-3

--------------------------------------------------------------------------------

 
 
[ex10-1h_p03.jpg]
 
H-4

--------------------------------------------------------------------------------

 
 
[ex10-1h_p04.jpg]
 
 
H-5

--------------------------------------------------------------------------------

 
 
 
[ex10-1h_p05.jpg]
 
H-6

--------------------------------------------------------------------------------

 
 
 
[ex10-1h_p06.jpg]
 
 
 
 
 
H-7

--------------------------------------------------------------------------------

 
 
[ex10-1h_p07.jpg]
 
 
 
 
 
 
H-8

--------------------------------------------------------------------------------

 
 
[ex10-1h_p08b.jpg]
 
H-9

--------------------------------------------------------------------------------

 
 
[ex10-1h_p09.jpg]
 
H-10

--------------------------------------------------------------------------------

 
 
[ex10-1h_p10.jpg]
 
H-11

--------------------------------------------------------------------------------

 
 
 
[ex10-1h_p11.jpg]
 
H-12

--------------------------------------------------------------------------------

 
 
[ex10-1h_p12.jpg]
 
 
 
 
H-13

--------------------------------------------------------------------------------

 
[ex10-1h_p13.jpg]
 
H-14

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT I


FORM OF DOCUMENTS REQUIRED TO EFFECT
TRANSFER OF LICENSES AND PERMITS


(Attached)































 
I-1

--------------------------------------------------------------------------------

 
 
 
[ex10-1_ip1.jpg]
 
I-2

--------------------------------------------------------------------------------

 
 
[ex10-1_ip2.jpg]
 
 
I-3

--------------------------------------------------------------------------------

 
 
EXHIBIT J


DISCLOSURE SCHEDULES


SECTION 2(a)
Assets


Note:  Certain assets listed or not listed on this Schedule may have been
depleted, damaged, lost, stolen, displaced, destroyed, disposed of, bartered, or
otherwise devalued in the normal course and may no longer be available to
Buyer.  Seller makes no representation as to the existence of any item or as to
the current value, if any, of any or all the assets transferred under the terms
and conditions of the Asset Purchase Agreement.  Additionally, certain portions
of the 15300 Computer License Software and licensing assets listed below,
including those in 15400 Capital Lease Purchases have from time to time been
assigned to Seller for its exclusive and continuing use, and are specifically
excluded from transfer to Buyer or retention by Buyer.  Otherwise, Buyer shall
be assigned for its use such software and licenses or portions thereof as are
transferred by Seller for use in operation of the auction Business have been in
use there in the normal course of business during the past 24 months, excepting
any of those Assets designated in Exhibit C (Excluded Assets). Original
Acquisition cost is shown for convenience and reference of Buyer only, and is
not meant to suggest current value or availability, if any.  Buyer Dorsey, Jr.,
has been the custodian of the Assets of the auction Business, and accepts full
responsibility for any failure to accurately report the availability or
condition of any items on this listing.  Buyer is responsible to assign values
to the various Assets sold and conveyed by the Agreement, all of which shall be
designated by Buyer in Exhibit K (“Purchase Price Allocation”).
 
 
Asset Number
 
Asset Description
 
Date Acquired
 
Acquisition Cost
                 
1500 FURNITURE
                              20  
Furniture
 
8/17/2007
  $ 1,391.00   7  
Chair
 
9/28/2007
    315.62   18  
Desk and 2 Chairs
 
9/28/2007
    696.53                    
15100 PROPERTY AND EQUIPMENT
                                  16  
Computers, Phones, Etc.
(Includes Hewlett Packard ML350 G5 Proliant Server with additional
drives, ram, accessories, 24X7X4 Service Agreement, and software.
Unit is Serial Number #MXQ74101KN
 
7/10/2007
    27,556.00   28  
Security Equipment
 
7/20/2007
    1,213.00   14  
Computer Equipment
 
12/18/2007
    1,092.67   13  
Computer Equipment
 
12/31/2007
    407.58   15  
Computer Equipment
 
12/31/2007
    6,707.10   34  
Technology Equipment
 
3/20/2008
    10,000.00   37  
Vemark Equipment
 
4/01/2009
    8,038.88   19  
Detail Equipment
 
5/12/2009
    701.42   27  
Safe
 
7/10/2009
    1,498.00  



 
J-1

--------------------------------------------------------------------------------

 
 
 
Asset Number
 
Asset Description
 
Date Acquired
 
Acquisition Cost
                  36  
Uninterruptable P/S
 
9/14/2009
    855.14   5  
Rooftop Antenna +
 
12/10/2009
    822.77   23  
Hand Held Check-In Devices
 
12/11/2009
    2,233.91   3  
ADT Security Camera Sys
 
2/9/2010
    2,343,20  
XX
 
IBM AS400 Server for ASI Systems. Unit is Serial Number#S9406105V5GM
                              8  
Computer
 
4/9/2010
    918.98   35  
John Deere Tractor   bearing VIN (Serial Number) CH4048D004637
 
4/9/2010
    8,000.00                     29  
Server Equipment
 
4/30/2010
    1,601.28   3  
3 Refurbished PCs
 
8/17/2010
    1,291.91   6  
Cameras for Auction Lanes
 
8/10/2010
    2,280.82                    
15300 PORTIONS OF FOLLOWING COMPUTER SOFTWARE LICENSES
           (AS THOSE PORTIONS ARE TO BE ASSIGNED TO AUCTION BY SELLER)
                                                30  
Software
 
7/15/2008
    21,360.00                     15400 PORTIONS OF EQUIPMENT (AS ASSIGNED TO
AUCTION BY            
            SELLER) ACQUIRED ON CAPITAL LEASES OF:
                                  11  
Computer Equipment
 
11/14/2007
    19,053.41   10  
Computer Equipment
 
11/20/2007
    7,808.59   12  
Computer Equipment
 
11/20/2007
    11,690.29   9  
Computer Equipment
 
12/31/2007
    3,164.90                     15800 Leasehold Improvements                  
            31  
Supplies
 
8/1/2007
    4,234.75   24  
Leasehold Improvements
 
8/15/2007
    29,847.44   25  
Leasehold Improvements
 
12/6/2007
    6,904.87   4  
Air Handling Equipment
 
5/16/2008
    2,364.00   22  
Guard Shack
 
2/10/2010
    2,417.22   38  
Grease Trap for Restaurant
 
10/31/2011
    1,278.00                     16000 VEHICLES                               1
 
2003 Chevrolet Pass Van   bearing VIN (Serial Number) 1GAHG39U431224840
 
11/21/2007
    11,300.00  



 
J-2

--------------------------------------------------------------------------------

 


The following assets are noted for reference only, may also be included in the
listings above, and are not meant to suggest that there are multiple instances
of the same asset(s) being transferred:


3  Hewlett-Packard PCs (Recently purchased)
14 Lenovo PCs (One defective)


Asset Number                                           Asset
Description                                           Date
Acquired                                        Acquisition Cost


1 Compaq PC
1 Dell PC
One assortment spare parts for Dell PCs
1 Lenovo Laptop PC
14 Lenovo Displays
1 Large screen Dynex display
1 HP 4250 Printer
5 HP P3005 printers
1 HP 2200 printer
Various uninterruptable power supplies for PC and server equipment and related
1 Xerox 6128 MFP printer/fax/scanner/copier
1 License for Microsoft Server 2003 or 2007
Miscellaneous Microsoft licenses for server peripherals (virtual servers etc.)
Microsoft operating systems for PC’s
Various and assorted software for PCs including Microsoft Office, Adobe
software, etc.
Software assurance for selected software in PCs and server (Software assurance,
selected
    protection packages such as HP Care Pack for server, and other related items
may
    require renewal at expiration.  Any renewals made after Closing, together
with the costs
    associated therewith, are at the sole cost and responsibility of Buyer.
HP ProCurve Switch at Server
HP ProCurve Switch in IT/washer closet
Washer and Dryer in utility closet
27 red top stools for cafeteria
Miscellaneous decorations throughout buildings
Intermec 2435 remote hand-held “bricks” for ASI vehicle check in
6 secretarial swivel chairs in front office
1 high back exec chair in GM office
2 guest chairs in GM office
Miscellaneous 2 and 4 drawer file cabinets
One 2-drawer FireKing file cabinet
3 small refrigerators
1 Emerson microwave oven
1 portable guard shack building
1 trailer with large capacity water tank for mobile cleaning operations
1 gasoline engine powered pressure washer
1 Atlas Equipment 40 gallon fuel caddy
1 Speedaire air compressor
1 shop vac
 
 
J-3

--------------------------------------------------------------------------------

 
 
1 CoolSpace CS5-36VD water cooler area fan
1 TempaCure 48” portable fan
2 upright propane space heaters
Various sound system equipment for telephone systems, auction lanes, etc
(amplifiers,
    speakers, etc)
1 Schumaker battery charger
1 long extension ladder (aluminum)
 
Asset Number                                           Asset
Description                                           Date
Acquired                                        Acquisition Cost


2 folding ladders
1 Craftsman 5.5 HP Weed Trimmer
1 Honda 160 GCV engine
1 Bolens 21” self-propelled mower
1 leaf blower
Misc domestic maintenance equipment, including mops, brooms, mop buckets, waste
    cans and bags, brooms, safety cones, hoses, etc.
1 Asst signs, portable sign posts, etc
1 vacuum cleaner
9 secretarial or executive desks
Miscellaneous assortment of printer and computer stands and tables, storage
cabinets,
    book cabinets, etc.
Misc tabletop and floor fans, space heaters, etc.
3 Exec swivel chairs in sales office
3 guest chairs in sales office
Any digital cameras and related equipment currently in service at the auction
Business.
Various wireless devices and antennas currently in service at the auction
Business.
Various modems, routers, etc. currently in service at the auction Business.
Miscellaneous printers, PCs, monitors, keyboards, dumb terminals, data devices,
    handsets, and related equipment currently in service at the auction
Business, including
    those in its onsite storage outbuildings.
Cell phone(s) owned by and utilized at the auction Business.
Miscellaneous coffee makers, clocks, paper shredders, calculators, microphones,
storage
    drive units, battery chargers, water coolers, air tanks, mechanics tools,
staplers, tape
    and tape dispensers, key boxes, envelopes, stationery, hole punches, ink and
toner
    cartridges, badge printers, pencil sharpeners, clocks, supplies, filters,
pens, pencils, and
    related.
Internet Domains related to the Business - To be transferred from Seller to
Buyer immediately
after Closing, and which are then renewable by Buyer upon their expirations:
augustaautoauction.com                                           Registered with
Network
Solutions                                                                Expires
1/14/2013
augustaautoauction.net                                             Registered
with
Register.com                                                                         
Expires4/24/2013
Other assets:   All books and records of the auction Business while under
ownership of Seller.  Buyer specifically agrees that the custodial
responsibility for protecting and preserving all said records shall be its sole
responsibility of Buyer such as to keep them in good repair and to make them
readily available on a reasonable basis in the event Seller shall undergo audits
or other review.  Buyer agrees to make all such records available for review by
Seller or Seller’s assigns at any reasonable time without cost or other
obligation to Seller or Seller’s assigns.


By way of reference, Buyer advises Seller that the total Assets to be
transferred hereby, including the Business and Business Operations, were given
an estimated valuation by the SBA in May, 2012 of $1,630,000.


This Exhibit J prepared jointly by Seller (Initials) _____ and


Buyer’s representative Dorsey, Jr. (Initials)_____
 
 
J-4

--------------------------------------------------------------------------------

 
 
EXHIBIT K


DISCLOSURE SCHEDULE


SECTION 2(f)
Purchase Price Allocation


[To be determined by Buyer. See attached]













































 
K-1

--------------------------------------------------------------------------------

 
 
EXHIBIT L


DISCLOSURE SCHEDULE


SECTION 3(d)
Security Interests




At Closing and thereafter, Buyer shall be responsible for assuming any and all
security interests or obligations on any lease, operating agreement, vendor
agreements and contracts, and other trade obligations directly related to the
operation of the auction Business and as referenced in Exhibit N and Exhibit O.














































 
L-1

--------------------------------------------------------------------------------

 
 
EXHIBIT M


DISCLOSURE SCHEDULE
 
SCHEDULE OF ISSUES
 




None that are known as of this date.




















 
M-1

--------------------------------------------------------------------------------

 
 
EXHIBIT N


SCHEDULE OF LIABILITIES TO BE ASSUMED BY BUYER
 


Seller and Dorsey, Jr., as representative for Buyer and as current manager of
the Business, have jointly created this listing of all known contracts,
services, leases, and other general business obligations of the auction business
including but not limited to those listed in Exhibit O (Schedule of Contracts)
which have been generally utilized in the operation of the Business, and which
will no longer be utilized by Seller after transfer of the Business Operations
and associated assets to Buyer under the terms of the Agreement.  Neither the
Seller nor the Buyer has undertaken to update any vendor or service provider
lists, and further note that the vendors and service providers listed, including
any successors or replacements to the vendors or service providers listed in
this Exhibit N and Exhibit O, shall become the sole responsibility of Buyer at
Closing and thereafter. Any vendors or service providers not listed below or in
Exhibit O but which have served the auction Business in the normal course are
considered included in these listings, whether so listed or not.


Those service providers or vendors include but are not limited to:


Aiken Augusta Window
Aiken County Sherriff’s Office
American Express Card
Arrow Exterminators
AT&T
Auction Software Inc. (ASI)
Auction Insurance Agency
Augusta Chronicle
Auto Lookout, Inc.
B.J.’s Lock and Key
Black Book
Brock Supply
Carolina Care Plan, Companion Property and Casualty, and other insurance
providers to the
Business
Cintas Corp.
Comcast
Computer Exchange
Communigraphics
CSRA Recovery
DeltaCom/Earthlink
Dixie Lock and Key
Donnie’s Towing
Drug Testing and Background Checking Agencies
Duplicating Systems (Equipment leases, supplies, service contracts, etc.)
Eco Latino
E*Wireless
Elavon Services
 
 
 
N-1

--------------------------------------------------------------------------------

 

 
Electra-Start, Ltd.
Fleet One
GIADA
Great America
GB Mobile Detail
Hager’s
IHC Health
I.B.M. (Except for the IBM Lease excluded on list of Excluded Assets)
I.A.T. Specialty
Kamo
Don Lowe
LLR
Manheim, including OVE
Martin A. Rodriguez, Restaurateur, or his successor
Midland Auto Recovery
National Vehicle Recovery of Georgia
NIADA
NAAA
NADA
NCCI
Phoenix Printing
Pitney Bowes (Equipment leases, supplies postage, service contracts, etc.)
Quell
R&L Trucking
R.M.S.
Reeve’s Wrecker
Robinson Adams Insurance (Except for Seller’s current policy which it will
retain during its
   winding down period of the auction Business and beyond)
Samuels Transport
Smith Brothers
South Carolina Electric & Gas (SCE&G)
Trexco
True Value Carpet
Verizon
WJBF
Water Company
Sentry Security Systems


Also effective with Closing, Buyer agrees to assume Seller’s obligations for
certain services associated with operation of the business at the leased
location, including but not limited to:


All existing leases and contracts, with the exception of those listed in Exhibit
D hereof; all telephone and Internet services; electric fence and other security
services; battery cart rentals; uniform and/or rug rentals; ASI licensing,
maintenance, and service billings; cell phone services;
 
 
N-2

--------------------------------------------------------------------------------

 
 
 
QuickBooks licensing costs pertaining to the continuing Augusta auction Business
Operations (although Buyer may at its option purchase its own separate and
distinct QuickBooks licenses and software and discontinue use of current
licenses owned by Seller); other ongoing software licensing and renewal costs
including but not limited to Microsoft products and otherwise.


At Closing and thereafter, the obligation to provide comprehensive insurance
coverages and other protections for the Business Operations becomes the sole
responsibility of and at the sole expense of Buyer, including the costs of
policy premiums thereon and otherwise.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit N prepared jointly by Seller (Initials) ______ and


Buyer’s representative Dorsey, Jr. (Initials)_______


 
N-3

--------------------------------------------------------------------------------

 
 
EXHIBIT O


DISCLOSURE SCHEDULES


SCHEDULE OF CONTRACTS AND AGREEMENTS




Seller and Buyer Dorsey, Jr., as manager of the Business, have jointly created
this listing of all contracts, services, leases, and other general business
obligations of the auction business including but not limited to those listed in
Exhibit N (Schedule of Liabilities to be Assumed by Buyer) which have been
generally utilized in the operation of the Business, and which will no longer be
utilized by Seller after transfer of the Business and associated assets to Buyer
under the terms of the Asset Purchase Agreement.  Neither the Seller nor the
Buyer has undertaken to update any vendor or service provider lists, and further
note that the vendors and service providers listed, including any successors or
replacements to the vendors or service providers listed in this Exhibit N and
Exhibit O and the complete costs thereof, shall become the sole responsibility
of Buyer at Closing and thereafter. Any vendors or service providers not listed
below or in Exhibit N but which have served the auction Business in the normal
course are to be considered as included in these listings, whether so listed or
not.


The service providers or vendors include but are not limited to:


Aiken Augusta Window
Aiken County Sherriff’s Office
American Express Card
Arrow Exterminators
AT&T
Auction Software Inc. (ASI)
Auction Insurance Agency
Augusta Chronicle
Auto Lookout, Inc.
B.J.’s Lock and Key
Black Book
Brock Supply
Carolina Care Plan, Companion Property and Casualty, and other insurance
providers to the Business
Cintas Corp.
Comcast
Computer Exchange
Communigraphics
CSRA Recovery
DeltaCom/Earthlink
Dixie Lock and Key
Donnie’s Towing


 
O-1

--------------------------------------------------------------------------------

 
 


Drug Testing and Background Checking Agencies
Duplicating Systems (Equipment leases, supplies, service contracts, etc.)
Eco Latino
E*Wireless
Elavon Services
Electra-Start, Ltd.
Fleet One
GIADA
Great America
GB Mobile Detail
Hager’s
IHC Health
I.B.M. (Except for the IBM Lease excluded on list of Excluded Assets)
I.A.T. Specialty
Kamo
Don Lowe
LLR
Manheim, including OVE
Martin A. Rodriguez, Restaurateur, or his successor
Midland Auto Recovery
National Vehicle Recovery of Georgia
NIADA
NAAA
NADA
NCCI
Phoenix Printing
Pitney Bowes (Equipment leases, supplies postage, service contracts, etc.)
Quell
R&L Trucking
R.M.S.
Reeve’s Wrecker
Robinson Adams Insurance (Except for Seller’s current policy which it will
retain during its
   winding down period of the auction Business and beyond)
Samuels Transport
Smith Brothers
South Carolina Electric & Gas (SCE&G)
Trexco
True Value Carpet
Verizon
WJBF
Water Company
Sentry Security Systems


Exhibit O prepared jointly by Seller (Initials) ______ and


Buyer’s representative Dorsey, Jr. (Initials)_______




 
O-2

--------------------------------------------------------------------------------

 